              Case 2:20-cv-01493-RSM Document 22 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ANDRES CRISTOBAL,

 9                               Petitioner,                 CASE NO. C20-1493-RSM-BAT

10           v.                                              ORDER OF DISMISSAL

11   NATHALIE ASHER, et al.,

12                               Respondents.

13          The Court has reviewed the Report and Recommendation of the Honorable Brian A.

14   Tsuchida, United States Magistrate Judge, Petitioner’s Objections and the Response from

15   Respondents, and the remaining record. The Court finds no error in Judge Tsuchida’s R&R. This

16   Court agrees that Petitioner has failed to show that a bond redetermination request would be futile.

17   See Dkt. #19 at 6–7. It is illogical for Petitioner to argue, as he does in his Objections, that such a

18   request would be futile because he seeks to shift the burden to the Government—Petitioner may

19   seek many things, including immediate release, which have no bearing on whether such a request

20   would be futile. Petitioner also argues that such a request would be futile because Respondents

21   have argued in this case that he cannot demonstrate materially changed circumstances because

22   Petitioner has not presented any material change in circumstances. The Court finds that this fails

23   to demonstrate futility; simply because Petitioner has not presented materially changed




     ORDER OF DISMISSAL - 1
              Case 2:20-cv-01493-RSM Document 22 Filed 03/02/21 Page 2 of 2




 1   circumstances in this case, where he is attempting to argue futility, does not demonstrate futility.

 2   In any event, the Court agrees with Respondents’ analysis on this issue in their Response brief:

 3                    Petitioner, who is now represented by experienced immigration
                      counsel at the administrative level, ignores other potential bases for
 4                    material change in circumstances. For instance, Petitioner’s initial
                      bond hearing occurred only months after his criminal conviction.
 5                    Now, an IJ potentially could consider the length of time since
                      Petitioner’s last conviction to be a material change. However, the
 6                    Government, like the Court, cannot predict the outcome of such a
                      request since Petitioner never exercised this administrative
 7                    opportunity.

 8   Dkt. #21 at 5.

 9           The Court further agrees with Judge Tsuchida’s reasoning on the due process claim

10   through the Mathews test and does not find any error. See Dkt. 19 at 8–9. Given all of the above

11   the Court finds and ORDERS:

12          (1)       The Court ADOPTS the Report and Recommendation.

13          (2)       The case is dismissed with prejudice.

14          (3)       The Clerk is directed to send copies of this Order to the parties and to Judge

15   Tsuchida.

16          Dated this 2nd day of March, 2021.

17

18

19                                                   A
                                                     RICARDO S. MARTINEZ
20                                                   CHIEF UNITED STATES DISTRICT JUDGE

21

22

23




     ORDER OF DISMISSAL - 2
